Citation Nr: 0939908	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-29 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection an 
acquired psychiatric disability, including posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability, including PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2007, a 
statement of the case was issued in July 2007, and a 
substantive appeal was received in September 2007.

The issue of entitlement to service connection for an 
acquired psychiatric disability, including PTSD, under a 
merits analysis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A June 2002 RO rating decision denied entitlement to 
service connection for PTSD; the Veteran was notified of his 
appellate rights, but did not appeal the decision.

2.  Certain evidence received since the RO's June 2002 rating 
decision is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
entitlement to service connection for an acquired psychiatric 
disability, including PTSD, and raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The June 2002 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  New and material evidence has been received since the 
RO's June 2002 determination, and the claim of service 
connection for an acquired psychiatric disability, including 
PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The request to reopen the Veteran's claim for an acquired 
psychiatric disability, including PTSD, involves an 
underlying claim of service connection.  

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  

With regard to the question of whether the Veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (Oct. 18, 
1999).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
April 2006, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In February 2002, the Veteran filed a claim of entitlement to 
service connection for PTSD.  In support of his claim, the 
evidence of record contained the Veteran's service treatment 
records, service personnel records, and VA treatment records.  
VA treatment records show a diagnosis of depressive neurosis 
in August 1978.  

In a June 2002 rating decision, the RO denied entitlement to 
service connection for PTSD on the basis of lack of evidence 
showing a verifiable stressor and current diagnosis of PTSD.  
The Veteran was informed of the decision but he did not file 
a timely notice of disagreement.  Therefore, the appeal 
became final.  38 U.S.C.A. § 7105(c).  Accordingly, service 
connection for PTSD may be considered on the merits only if 
new and material evidence has been received since the time of 
the March 2005 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

The Board notes that Veteran's February 2002 and April 2006 
claims both specifically state that he was seeking 
entitlement to service connection for PTSD.  Although a 
claimant may describe only one particular mental disorder in 
a service connection claim, the claim should not necessarily 
be limited to that disorder.  Rather, VA should consider the 
claim as a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim, the symptoms the 
claimant describes, and information the claimant submits or 
VA develops and obtains in connection with the claim.  The 
Court has indicated that a claimant does not file a claim to 
receive benefits only for a particular psychiatric diagnosis, 
but rather for the affliction his mental condition, however 
diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that claims for service connection for PTSD 
encompass claims for service connection for all current 
psychiatric disabilities that arise from the same symptoms).

The Board notes that, in August 1978, a VA treatment record 
states that the Veteran has depressive symptomatology and the 
Veteran reported insomnia.  A VA treatment record from July 
2001 noted PTSD and the Veteran reported insomnia.  
Additionally, VA treatment records from October 2007 and 
April 2008 diagnose the Veteran with major depressive 
disorder, anxiety disorder, and adjustment disorder with 
disturbance of mood.  Furthermore, a VA medical opinion from 
September 2009 states that the Veteran's PTSD symptoms arose 
as a direct result of the trauma he endured during his time 
in service.  Therefore, the Board finds that the Veteran's 
April 2006 claim encompasses all of the Veteran's current 
acquired psychiatric disabilities, since they arise from the 
same symptoms.

In April 2006, the Veteran filed a claim to reopen 
entitlement to service connection for PTSD.  In support of 
his claim, he submitted statements regarding in-service 
stressors.  VA treatment records were also obtained, which 
show treatment for, and a current diagnosis of multiple 
psychiatric disabilities, including PTSD.

The evidence submitted since the March 2005 RO decision is 
new to the record, and is material as it shows that the 
Veteran currently has psychiatric disabilities, including 
PTSD, and the Veteran provided additional information 
regarding in-service stressors.  As the Veteran's claim was 
previously denied due to lack of a verifiable stressor and a 
current diagnosis of PTSD, the Board has determined that the 
above evidence is new and relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim of 
service connection for an acquired psychiatric disability, 
including PTSD.  Furthermore, the Board notes that the RO has 
not previously considered service connection for psychiatric 
disabilities other than PTSD.  Therefore, the claim of 
service connection for an acquired psychiatric disability, 
including PTSD, is reopened.  38 U.S.C.A. § 5108.  The 
Board's decision is strictly limited to the reopening of the 
claim and does not address the merits of the underlying 
service connection claim.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time.  See generally 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the actions taken by 
the RO as directed in the remand section of this decision.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disability, including PTSD.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand section of this decision.


REMAND

As already discussed, the Board finds that new and material 
evidence has been received to reopen the Veteran's claim for 
service connection for an acquired psychiatric disability, 
including PTSD.

The Veteran was diagnosed with depressive neurosis in August 
1978, and VA treatment records from 2007 to 2009 document 
that the Veteran has been diagnosed as having PTSD, major 
depressive disorder, anxiety disorder, and adjustment 
disorder with disturbance of mood.

The Veteran submitted a VA medical opinion dated in September 
2009.  The Veteran's PTSD symptoms included nightmares, 
flashbacks, becoming upset at intrusive memories of the 
trauma, avoidance of reminders of the experiences, reluctance 
to talk about his wartime activities, a restricted range of 
emotional expression, a restricted range of life activities, 
hypervigilance, exaggerated startle response, sleep 
difficulties, and extreme irritability.  However, the 
physician did not address the Veteran's specific stressors.

In October 2007, the Veteran's sister submitted a statement 
regarding the Veteran's psychiatric disability symptoms.  The 
Veteran's sister also described the Veteran's personality and 
behavior before and after service, and described how his 
disability has affected daily living.

The record reflects that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
current claimed disabilities.  VA has a duty to assist 
claimants in the development of facts pertinent to their 
claims and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.  The Court has held that, when the medical 
evidence is inadequate, VA may supplement the record by 
seeking an advisory opinion or ordering a medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The Board finds that the Veteran should be afforded 
a VA examination to assess the nature and etiology of all 
current psychiatric disabilities.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

As already noted, the Veteran has been diagnosed with PTSD; 
however, there has been no verification that an in-service 
stressor occurred.  Central to this case is the question of 
the verification of the Veteran's stressors.  In May 2008 the 
Veteran described the following stressors while serving in 
Vietnam: (1) setting claymores off while on guard duty in 
Song Be, Phuoc Long Province, in March 1971, which killed two 
enemy combatants carrying sapper bags; and (2) riding in a 
convoy from Tuy Hoa to An Khe, in April 1971, when a jeep was 
hit by a rocket or mortar and two soldiers were killed.  The 
Board notes that the Veteran's service personnel records also 
document that his military occupational specialty was 
temporarily changed to 13A10, effective December 1, 1970.  
The Veteran's service personnel records document that he was 
stationed with the Battery B, 1st Battalion, 77th Artillery, 
1st Cavalry Division (Airmobile) from November 1970 to March 
1971, and with the HHC 1st Battalion, 22d Infantry, Field 
Force Vietnam from March 1971 to July 1971.  

On remand, the AMC/RO should undertake efforts to obtain 
additional information that may corroborate the Veteran's 
claimed stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Specifically, the AMC/RO should direct 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to review Operational Reports and Lessons Learned 
(OR/LLs) and morning reports from the unit indicated by the 
Veteran.  After reviewing these reports the JSRRC should note 
whether the type of incidents described by the Veteran are in 
any way typical of the experiences of soldiers with the same 
military occupational specialty from the Veteran's unit.  
Documentation of the exact incidents described by the Veteran 
is not necessary.  Suozzi v Brown, 10 Vet. App. 307 (1997).

Furthermore, the Board observes that the Veteran has received 
treatment for his claimed PTSD from the Boise, Idaho Vet 
Center.  The Vet Center submitted a treatment summary for the 
Veteran as well as a standard Vet Center Assessment package; 
however, it appears that all corresponding treatment reports 
may not be in the claims file.  Thus, it appears that the 
Veteran may have received relevant treatment from a facility 
operating under the auspices of the VA healthcare system, 
that some of the associated treatment records may not be in 
the claims file, and that the Veteran's treatment records are 
pertinent to his claim.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the RO 
should obtain any missing Vet Center records relevant to the 
appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992). 

Additionally, it appears that all VA outpatient treatment 
records may not be in the claims file.  A treatment record 
from June 2004 states that the physician last saw the Veteran 
in January; however, this record is not associated with the 
claims file.  VA is required to obtain VA treatment records 
relevant to his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  As such, the RO should obtain 
any missing VA treatment records relevant to the appeal.

Finally, the Board notes that additional evidence was 
received in September 2009.  This evidence will undergo 
preliminary review by the RO during the course of the remand 
actions directed below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain any VA 
treatment records (not already of record) 
relevant to the appeal.

2.  The AMC/RO should take appropriate 
action to request the records (not already 
of record) for the Veteran from the Boise, 
Idaho Vet Center (Veteran's Outreach 
Center). 

3.  The AMC/RO should direct the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the Veteran's alleged 
stressors, specifically: (1) setting 
claymores off while on guard duty in Song 
Be, Phuoc Long Province, in March 1971, 
which killed two enemy combatants carrying 
sapper bags; and (2) riding in a convoy 
from Tuy Hoa to An Khe, in April 1971, 
when a military jeep was hit by a rocket 
or mortar and two soldiers were killed.  A 
copy of the Veteran's stressor statements 
should also be provided to the JSRRC.

The Veteran's service personnel records 
document that he was stationed with the 
Battery B, 1st Battalion, 77th Artillery, 
1st Cavalry Division (Airmobile) from 
November 1970 to March 1971, and with the 
HHC 1st Battalion, 22d Infantry, Field 
Force Vietnam from March 1971 to July 
1971.  The JSRRC should review Operational 
Reports and Lessons Learned (OR/LLs) and 
morning reports from the units indicated 
by the Veteran.

4.  Following the above, the AMC/RO should 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  In 
reaching this determination, address any 
credibility questions raised by the 
record.

5.  The Veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the diagnosis and etiology of all extant 
psychiatric disabilities.

If a stressor has been corroborated, the 
examiner should be furnished the details 
of the stressor(s) and informed that it 
has been corroborated.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.

The examiner should report all psychiatric 
disabilities found to be present.  If PTSD 
is diagnosed, the examiner should identify 
the particular stressor(s) supporting the 
diagnosis.  If the Veteran does not suffer 
from any acquired psychiatric disorder, 
the examiner should so state.

As to each acquired psychiatric disability 
which is diagnosed, the examiner should 
respond to the following:

Is it at least as likely as not (i.e. a 
50% or higher degree of probability) that 
the psychiatric disability was manifested 
during or otherwise caused by any incident 
of service.

In answering this question, the examiner 
should explain the medical rationale for 
any conclusions and discuss any relevant 
service and post-service medical records.

6.  Thereafter, the issue of service 
connection for an acquired psychiatric 
disability, to include PTSD, should be 
readjudicated.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


